Case 1:19-cv-04527-MKV Document 63 Filed 09/09/20 Page 1 of 3
Case 1:19-cv-04527-MKV Document 63 Filed
                                   uaRARY09/09/20  Page 2 of 3
                                          OF coNGRESb


                                                           Copyright Office
                                                           oftheldnited
                                                           - WASHINGTON, D.C.
                                                                               s~

                 THIS IS TO CERTIFY. that the attached color photocopies are a
            true r;esentation of the work entitled MARK IANTOSCA deposited in
            the Copyright Office with claim of copyright registered under number

            VA 2-150-161.
                 THIS IS TO CERTIFY ALSQ. that due to the nature of the work
            deposited, the attached photocopies is the best possible electrostatic positive

            prints available.
                   THIS IS TO CERTIFY FURTHEI!, that deposits submitted
            electronically bear no identifying marks.
                  IN WITNESS WHEREOF,J the seal of this Office is affixed hereto

            on September I, 2020.
                          Maria Strong
                          Acting United States Register of Copyrights and Dir~ctor




                          Section Head
                          Records Research and Certification Section
                          Office of Public Records and Repositories

           seq. of this material is governed by the U.S. copyng
           Use                                                . ht Iaw 17 U.S.C. 101 et
        Case 1:19-cv-04527-MKV Document 63 Filed 09/09/20 Page 3 of 3
                 UNITED STATES COPYRIGHT OFFICE
                                                                                                                                         RECORDS RESEARCH
                 Receipt of Payment                                                                                                        Bl CERTIFICATION

    Name: Daniel M. Vitagliano                                                                     Completed Date: _9_/1_/2_0_2_0_ _ _ _ _ _ _ _ __ _
 Addres;: Law Clerk to The Honorable Mary Kay Vyskocil                                         Service Request No.: 1-9124516401 (TCLA)
                 United States Courthouse, 500 Pearl Street                                        Registration No.: _V_A_ 2-_1_50_-_1_6_1 _ _ _ _ _ _ _ _ __
                 New York, New York 10007                                                                    Title: _ _ _ _ __ _ _ _ _ _ _ _ __
    Phone: 212-805-0200                                                                                     Dther: _ _ _ _ _ _ _ _ _ __ _ _ __



Estimate
  Estimate for retrieval (to be credited toward request)       $200.00                                                                $0 .00
Retrieval Services
  Physical deposit                                             $200.00    per hour (1 hour min.) or per 6                             $ 0.00
  Electronic deposit                                           $200.00    per hour(, hour min.)                  1                 $ 200 .00         $ 200.00
     Each additional 15 minutes                                $50.00                                                                 $ 0.00
  Electronic application                                       $200.00    per hour(, hour min.)                                       $ 0.00
     Each additional 15 minutes                                $50.00                                                                 $0.00
  PhysicG. 1 correspondence                                    $200.00    per 6                                                       $0.00
  Electronic correspondence                                    $200.00    per hour (1hour min.)                                       $ 0.00
     Each additional 15 minutes                                $50.00                                                                 $ 0.00
  Retrieval for inspection of correspondence (physical)        $200.00                                                                $0.00
  Retrieval for inspection of correspondence (e•file)          $200.00    per hour (1 hour min.)                                      $ 0.00
  Retrieval for inspection of deposit (physical)               $200.00                                                                $0.00
  Retrieval for inspection of deposit (e-file)                 $200.00    per hour (1 hour min.)                                      $0.00

Copy Services
  Additional certificate                                       $55.00                                                                 $ 0.00
  Black and white                                              $12.00                                                                 $ 0.00
  Color                                                        $12.00                                            1                  $12.00            $ 12.00
  CO/DVD                                                       $12 .00                                                                $0.00
  Flash drive                                                  $12.00                                                                 $0.00
  Audio cassette                                               $12.00                                                                 $ 0.00
  Video t 1.ssette                                             $12.00                                                                 $ 0.00

Additional Services
  Litigation statement                                        $100.00     per statement                                              $0 .00
  Certification                                               $200.00                                            1                 $ 200.00          $ 200.00
  Double certified certificates                               $255.00                                                                 $ 0.00
  Expedited service                                           $500.00     per hour                               1                 $ 500.00          $ 500 .00
  Overnight shipping (FedEx)                                  $45.00                                                                  $ 0.00
  Fax                                                         up to 7 pages {$7 min.)                                                 $ 0.00
     Each additional page                                     $1.00 per page                                                          $ 0.00
  Public photocopying                                         $0.25   per page                                                        $0.00
  Outside Service (DUPL/MBRS)                                 $                                                                       $ 0.00           $ 0.00

Search Services
  Search estimate                                             $200.00                                                                 $ 0.00
  litigation search                                           $200.00     per hour                                                    $ 0.00
  lnspec' ion search                                          $200.00     per hour                                                    $ 0.00
>---
  Search report                                               $400.00     first 2 hours /2 hour min.)                                 $ 0.00
     Each additional hour                                     $ 200. 00                                                               $ 0.00


                                                                                                                                      $ 0.00
                                                                                                                                    $ 912.00
                                                                                                                                                     $ 912 .00
                                                                                                                                                        $ 0.00


U.S. Copyright Office             Library of Congress      • 101 Independence Avenue SE                 · Washington, DC 20559        · ww w.copyright.gov
R[ VISEO 0 3/2 020
